Name: Commission Regulation (EEC) No 2486/82 of 14 September 1982 amending for the third time Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears6
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9 . 82 Official Journal of the European Communities NqJL 265/13 COMMISSION REGULATION (EEC) No 2486/82 of 14 September 1982 amending for the third time Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1596/79 is hereby amended as follows : 1 . In the first indent of the first paragraph of Article 4 'Delicious Pilafa' shall be added after 'Belle de Boskoop'. 2 . In the second indent of the first paragraph of Article 4 'Crystalli' shall be added after 'Emperor Alexander'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular Article 1 5a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 (3), as last amended by Regulation (EEC) No 1915/81 (4), lists the varieties of apples and pears which may be the subject of preventive withdrawals ; whereas the typical Greek varieties liable to produce surpluses should be added to the list of these varieties ; whereas, nevertheless, these should only be varieties which can be stored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (*) OJ No L 190, 1 . 7 . 1982, p. 7. (3) OJ No L 189, 27 . 7 . 1979, p . 47. H OJ No L 189, 11 . 7 . 1981 , p. 17 .